Citation Nr: 0205913	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
poliomyelitis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from  July 1950 until June 
1954.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought on appeal.

The Board notes that in July 1997 correspondence, the 
veteran, through his representative, made a claim of clear 
and unmistakable error as to a rating decision issued in 
March 1998.  This is the rating decision presently on appeal.  
As that decision is not yet final, the issue of clear and 
unmistakable error is not presently for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed November 1986 rating decision, the RO 
denied reopening a claim for service connection for 
poliomyelitis.

3.  The evidence associated with the claims file subsequent 
to the November 1986 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision denying the veteran's 
request to reopen a claim for entitlement to service 
connection for poliomyelitis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the November 1986 
final rating decision is new and material, and the 
requirements to reopen a claim of entitlement to service 
connection for poliomyelitis have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In a July 1957 rating decision, the RO denied service 
connection for flaccid paralysis, left lower extremity, due 
to poliomyelitis.  This denial was confirmed in a June 1958 
BVA decision.   In a March 1963 rating decision, it was 
determined that the veteran had failed to present new and 
material evidence sufficient to reopen his claim, 
characterized as service connection for poliomyelitis and the 
residuals thereof.  In November 1986, the RO again determined 
that new and material evidence had not been submitted.  The 
veteran did not appeal that determination.  In March 1998, 
service connection was denied for poliomyelitis.  The veteran 
disagreed with that decision and initiated this appeal.     

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a statement of the case issued in April 2000.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Additionally, the Board observes that the veteran was 
afforded a VA examination in October 2000, with a November 
2000 addendum, in connection with his claim.  Various VA 
treatment records dated from 1988 until 1993 are also of 
record.  Moreover, the evidence associated with the claims 
file includes private treatment reports dated November 2000 
from Black Hills Neurology.  Also of record are May 2000 
letters written by Dr. E.M. and Dr. R.R.  Further 
correspondence dated August 1997 from Dr. H.B. and Dr. C.B., 
and dated March 1994 from Dr. B.O., is of record.  Finally, a 
lay statement dated April 2001 written by the veteran's wife 
has been submitted into the record.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that the requirements under the VCAA (as pertains 
to this case) have been satisfied and that this case is ready 
for further appellate review on the merits.

Relevant law and regulations

The Board notes that in the March 1998 rating decision, and 
in a subsequent September 1998 rating decision, the RO did 
not discuss whether new and material evidence had been 
submitted, and instead proceeded to consider the claims on 
the merits.  However, despite the RO's actions, the Board 
must first examine whether the evidence warrants reopening 
the claim.  This is significant because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).


Evidence of record as of the November 1986 rating decision

Service medical records

The service medical records are negative for any complaints 
of, or treatment for, poliomyelitis.  

VA records

Following service, the veteran was treated for poliomyelitis 
at the VA Medical Center in Cheyenne, Wyoming.  The veteran 
was admitted for care on September 22, 1954.  It was reported 
that he first became ill on September 10, 1954.  The veteran 
was diagnosed with paralysis, flaccid, entire left lower 
extremity, residual of acute poliomyelitis, September 10, 
1954.  The examiner did not state that it was more likely 
than not that this condition was incurred during service.  

In February 1963, the RO requested an advisory opinion as to 
the probable incubation period of the veteran's 
poliomyelitis.  In response, the Chief of Staff of VA 
Hospital in Lincoln, Nebraska, stated that the incubation 
period of poliomyelitis was as short as 3 days, and as long 
as 35 days.  He further stated that in the vast majority of 
cases, the incubation period was less than 10 days.  He 
therefore concluded that the veteran's poliomyelitis, which 
became symptomatic in September 1954 could not have been due 
to a virus acquired on or before the time of the veteran's 
separation from service in June 1954.  

Private medical reports

An October 1962 letter written by Dr. B.O. stated that, on 
September 10, 1954, the veteran was treated for acute 
paralytic poliomyelitis involving the left leg.   
 
Another letter, also dated October 1962 was submitted by Dr. 
A.C.   This letter indicated that Dr. C. treated the veteran 
on September 12, 1954 for complaints of severe back muscle 
pain.  Dr. C. then noted that the next day the veteran was 
diagnosed with poliomyelitis.  

Lay statements

In October 1962, the veteran submitted an affidavit in which 
he stated that he began to experience pain in his lower 
extremities within a week to 10 days following separation 
from service.  He further stated that he began to experience 
symptoms including sleepiness, mild headaches and backaches.  
This symptomatology prompted him to seek treatment on July 6, 
1954 from Dr. H.W.T., a chiropractor.  The veteran stated 
that his lethargy worsened.  He then sought treatment from 
Dr. C., who prescribed pills.  As these did not resolve the 
veteran's symptoms, he underwent a spinal tap on September 
13, 1954, which confirmed a diagnosis of poliomyelitis.  

Statements dated January 1963 from the veteran's friends and 
mother attested that as early as July 1954 the veteran was 
exhibiting noticeable symptoms of drowsiness.  These 
statements further noted that the veteran was complaining of 
backaches and headaches beginning in July 1954.  

Medical text

The veteran submitted excerpts from Cecil, Textbook of 
Medicine, 17th Edition (1985).  These excerpts contained 
general information pertaining to acute anterior 
poliomyelitis.

Evidence of record subsequent to the November 1986 rating 

VA examination

Upon review of the veteran's entire claim folder, and after 
consulting with an infectious disease specialist and 
examining various medical texts, the VA examiner concluded in 
an October 2000 examination report that the maximum 
incubation period would not have exceeded 71 days.  The 
examiner further noted that this outer limit of 71 days, 
cited by two private physicians, was longer than the interval 
commonly felt to exist between acquiring and exhibiting 
symptoms of poliomyelitis.  The longest incubation period in 
the texts mentioned by the VA examiner was 30 days.  

In November 2000, the VA examiner submitted an addendum to 
his October 2000 report.  In this addendum, the examiner 
cited further medical evidence showing that in cases of 
poliomyelitis, the period of onset of major illness peaks at 
11 days after exposure.  No new cases were seen after 18 days 
from exposure.  This information was gathered from Principles 
and Practice of Infectious Diseases, Douglas Mandell, 2000,  
p. 1898.  Based on this evidence, the VA examiner decisively 
rejected the contention that the incubation period for 
poliomyelitis could be as long as 71 days.   

 VA records

VA outpatient treatment reports dated from 1988 until 1993 
reflect treatment for shoulder and back problems.  None of 
these reports contain any medical opinion linking the 
veteran's poliomyelitis to service.  

Private medical records

An August 1997 letter co-written by Dr. H.B. and Dr. C.B. 
stated that the presumed incubation period for poliomyelitis 
was from 16 to 71 days.  Based on this, they concluded that 
it was likely that the veteran contracted polio during 
service.  

A May 2000 letter written by Dr. E.M. stated that he 
evaluated the veteran that day regarding his poliomyelitis.  
Dr. E.M. stated that the veteran had reported a history 
involving symptoms of fatigue prior to discharge.  Dr. E.M. 
was also told by the veteran that beginning in July 1954 he 
began to fall asleep while engaged in conversation.  
Symptomatology also included headaches, sore throat, low back 
pain, and low back muscle spasms and leg pains.  Dr. E.M. 
stated, as reported by the veteran, that a diagnosis of 
poliomyelitis was rendered on September 13, 1954.  Based on 
this report of medical history, Dr. E.M. concluded that it 
was as likely as not that the veteran had contracted 
poliomyelitis within 71 days of service.       

Another letter dated May 2000, written by Dr. R.R. was 
submitted to the record.  This letter described the veteran's 
reported medical history.  The symptomatology noted mirrors 
that described in the above letter by Dr. E.M.  This second 
letter also concludes that based on this symptomatology, it 
was as likely as not that the veteran contracted 
poliomyelitis within 71 days immediately following discharge 
from service.  

The file contains a treatment report dated November 2000 from 
Black Hills Neurology.  This report does not contain an 
etiological opinion relating the veteran's poliomyelitis to 
service.  

Lay statements

The veteran's wife submitted a statement in April 2001.  In 
this statement she stated that the veteran began to 
experience symptoms of severe pain and stiffness in his neck, 
back and legs 4 days after separation from service.  She 
further stated that the veteran sought treatment with a 
chiropractor for this pain on July 6, 1954.

The veteran also submitted his son's baby book, which 
contained entries revealing that the veteran was in pain on 
September 4, 1954.  The entry stated that the veteran was 
"sick from football practice."  

Medical text

The veteran submitted an excerpt from WebMD Health, which 
contained a definition of poliomyelitis taken from the 
Miller-Keane Medical Dictionary, 2000.  The excerpt noted 
that poliovirus can be found in the intestines for as long as 
17 weeks from the time the disease had been acquired.  


Analysis

In order to determine whether the veteran has submitted new 
and material evidence sufficient to reopen a claim of service 
connection for poliomyelitis, it is necessary to briefly 
discuss the underlying legal requirements of service 
connection.  According to the law, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Certain chronic disabilities, such as myelitis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, in the case of acute anterior poliomyelitis, 
if the first manifestations of illness present themselves 
within 35 days of termination of active military service, it 
is probable that the infection occurred during service.  If 
such manifestations first appear after this period, it is 
probable that the infection was incurred after service.  
38 C.F.R. § 3.379.    

Therefore, in order for the veteran to succeed in his request 
to reopen his claim of entitlement to service connection for 
poliomyelitis, the evidence subsequent to the last final 
rating decision in November 1986 must demonstrate 
manifestations of poliomyelitis within 35 days following 
separation from service.  

The evidence associated with the claims file at the time of 
the November 1986 rating decision included service medical 
records, a report of VA treatment in September 1954, a 
February 1963 advisory opinion by a VA examiner, lay 
statements, and excerpts from a medical text.  It was found 
that this evidence was not new and material.

The Board finds that the evidence submitted subsequent to the 
November 1986 rating decision is new and material.  In making 
this determination, the Board points specifically to the lay 
statement submitted by the veteran's wife.  While the 
evidence of record in November 1986 did contain lay 
statements, none of these were written by the veteran's wife.  
Therefore, her observations as to the veteran's condition are 
not cumulative or redundant.  Moreover, in revealing that the 
veteran was observed to experience symptoms of severe pain 
and stiffness in his neck, back and legs 4 days after 
separation from service, this statement bears directly and 
substantially upon the specific matter under consideration, 
namely, whether there were manifestations of poliomyelitis 
within 35 days following service.  

Having determined that the veteran has presented new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for poliomyelitis, the 
Board now must decide whether the criteria for service 
connection have been satisfied.  As previously stated, a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, supra.  In the present case, the 
requirements of proving in-service incurrence and of 
establishing a nexus would be obviated under 38 C.F.R. 
§ 3.379 by evidence of manifestations of the illness within 
35 days following service.  

As mentioned above, the determinative issue in this case is 
whether the veteran's poliomyelitis was manifested within 35 
days following service.  While lay evidence documents various 
symptomatology such as headaches, back pain and leg pain 
within days of separation, there are no records of treatment 
for these symptoms, and no diagnosis of poliomyelitis within 
the 35 day window provided under 38 C.F.R. § 3.379.  While 
there is no indication that any such records exist, the Board 
finds that other means of development can and should be 
undertaken in order to afford the veteran every consideration 
in the disposition of this appeal.  Specifically, a medical 
opinion should be obtained that addresses whether, given the 
description of symptomatology in lay statements of record, 
and given the eventual diagnosis of poliomyelitis in 
September 1954, it is as likely as not that these symptoms 
exhibited within days of separation from service were 
manifestations of poliomyelitis.  

In determining that further development is required, the 
Board acknowledges the existence of an October 2000 VA 
examination, which concludes that the veteran did not 
contract poliomyelitis in service or within 71 days following 
separation.  This conclusion was based on medical principals 
limiting the incubation period for poliomyelitis to within 71 
days from contracting the disease.  As the veteran was not 
diagnosed with poliomyelitis within 71 days following 
service, the examiner thus concluded that the disease could 
not have been incurred in service.  However, the Board notes 
that at the time of that opinion in October 2000, the 
evidence did not include the lay statement from the veteran's 
wife attesting to symptomatology within 4 days of separation.  
Therefore, the October 2000 examination can not be considered 
definitive, and the development described above will be 
undertaken.



ORDER

New and material evidence having been submitted by the 
veteran, the claim of entitlement to service connection for 
poliomyelitis is reopened, with further development to be 
undertaken.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

